W§§t..t§§

;Ui*§ 2 9 Ql]l?
UNITED sTATEs DISTRICT CoURT ,,[M  3 M… a § M,;K,_)pi,`\;
F0R THE DISTRICT oF CGLUMBIA =;1»..1»455 F.3d 336, 347 (D.C. Cir.
2006); see Compl. at 5. A jury trial began on November 15, 2000, and "[t] hroughout July and
August 2001, the jury returned guilty verdicts . . . on numerous counts and not guilty verdicts on
several counts, and found some racketeering acts proven and others not proven." Carson, 455
F.3d at 347. Plaintiff "received a life sentence followed by ZS-years-to-life consecutive time, 5
years of which were mandated by federal statute." Id. at 382.

In this action, plaintiff claims that his "conviction was based on Public Law 80-772,”

Compl, at 4, "the only statute which gives the court jurisdiction to lndict and Convict" him, id at

5 (emphasis in original). According to plaintiff, Public Law 80-772 "was never passed by

Congress," id. at 4, rendering his criminal conviction and sentence invalid and his current

incarceration unconstitutional, see generally z`d. at l0-l5. He brings this action under under
Bivens v. Six Unknown Named Agents ofFederaI Bureau ofNarcotz`cs, 403 U.S. 388 (1971), to
challenge the constitutionality of the statutes under which he was convicted. The gravamen of
the complaint is that the sentencing court, the United States District Court for the District of
Columbia, lacked jurisdiction over the criminal prosecution.

Because the success of plaintiff s claim necessarily would void his conviction, plaintiff
cannot recover monetary damages ~ the only available remedy under Bivens -- without first
showing that the conviction has been invalidated either by "revers[al] on direct appeal,
expunge[ment] by executive order, . . . or . . . a federal court"s issuance of a writ of habeas
corpus." Heck v. Humphrey, 5l2 U.S. 477, 486-87 (]994); see, e.g., Taylor v. U.S. Bd. of
Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion to vacate under 28 U.S.C. §
2255 is the proper vehicle for challenging the constitutionality of a statute under which a
defendant is convicted).l Plaintiff has not shown that his conviction has been invalidated, and,
therefore, he fails to state a claim upon which relief can be granted under Bz`vens. Accordingly,

the Court will dismiss the complaint. An Order accompanies this Memorandum Opinion.

.l/

/, ,. ~4/,,»» », //' '/ //; /5
DATE: / ,/ 5 "